DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 09/20/2022.
Currently claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election of Species B, Embodiment of Figs. 8a-8d, in the reply filed on 09/20/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/27/2022, 10/06/2021 and 11/30/2020 were filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Regarding claim 18, in the limitation of the claim, “…the bit line electrically coupled to the second MTK stack …”, the underlined word should be replaced by ‘MTJ’.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0190432 A1 (Shum) and further in view of US 2006/0019431 A1 (Kasko).
Regarding claim 1, Shum discloses, a device comprising: 

    PNG
    media_image1.png
    457
    565
    media_image1.png
    Greyscale

a first magnetic tunneling junction (MTJ) stack (as annotated on Fig. 11 and a combination of layers 112/113/114/118) (Fig. 11; [0023]); 
a first encapsulation layer (115a, as annotated on Fig. 11) disposed directly on sidewall surfaces of the first MTJ stack (Fig. 11; [0023]); 
a first heat shield layer (121a and 121b, as annotated on Fig. 11; [0027]; these are hard masks which can be used as heat shield) disposed directly on the first encapsulation layer along the sidewall surfaces of the first MTJ stack (as annotated on Fig. 11); 
a first magnetic shield layer (as annotated on Fig. 11; combination of 128 and vertical portions of 126a and 126b; [0027] – [0028]) disposed directly on the first heat shield layer (121a and 121b) along the sidewall surfaces and directly on a top surface (layer 128 is on top of MTJ stack) of the first MTJ stack (combination of layers 112/113/114/118); and 
But Shum fails to teach explicitly, a bit line disposed directly on the first magnetic shield layer such that the first magnetic shield layer prevents the bit line from interfacing with the top surface of the first MTJ stack. 
However, in analogous art, Kasko discloses, a bit line (18; conductive line; Fig. 7; [0028]) disposed directly on the first magnetic shield layer (50; encapsulating protective material; Fig. 7; [0029]) such that the first magnetic shield layer (50) prevents the bit line (18) from interfacing with the top surface (here bottom surface) of the first MTJ stack (52; magnetic stack for an MTJ; Fig. 7; [0032]). 
	Note: Kasko teaches an upside-down configuration of the claimed invention.

    PNG
    media_image2.png
    496
    476
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shum and Kasko before him/her, to modify the teachings of a device using MTJ stack as taught by Shum and to include the teachings of using a protective layer between the MTJ stack and the conductive line as taught by Kasko since the protective layer would prevent any conductive particle contaminate the MTJ structure. Absent this important teaching in Shum, a person with ordinary skill in the art would be motivated to reach out to Kasko while forming a device using MTJ stack of Shum. 

Regarding claim 8, Shum discloses, the device of claim 1, wherein the first encapsulation layer (as annotated on Fig. 11) has a top surface and the first heat shield layer (as annotated on Fig. 11) has a top surface, and wherein the top surface of the first MTJ stack (as annotated on Fig. 11) is at the same level as the top surfaces of the first encapsulation layer (as annotated on Fig. 11) and the first heat shield layer (as annotated on Fig. 11) (Fig. 11; [0023] – [0027]).  

    PNG
    media_image1.png
    457
    565
    media_image1.png
    Greyscale

Regarding claim 9, Shum discloses, the device of claim 8, wherein the first magnetic shield layer (as annotated on Fig. 11) physically contacts the top surfaces of the first encapsulation layer (as annotated on Fig. 11) and the first heat shield layer (as annotated on Fig. 11) (Fig. 11; [0023] – [0027]).  

    PNG
    media_image1.png
    457
    565
    media_image1.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shum and Kasko as applied to claim 1 and further in view of US 9,985,199 B1 (Briggs).
Regarding claim 7, Shum discloses, the device of claim 1, wherein the first encapsulation layer (115a) is formed of a material selected from the group consisting of SiN, SiO2, A12O3 and MgO ([0028]), 
But the combination of Shum and Kasko fails to teach explicitly, wherein the first heat shield layer is formed of a material selected from the group consisting of Ti, TiN, Cu, Ta, TaN, W, Al and AlN, and wherein the first magnetic shield layer is formed of a material selected from the group consisting of NiFe and CoFe.  
However, in analogous art, Briggs discloses, wherein the first heat shield layer (302; hard mask; Fig. 3; col. 3, lines 63-67) is formed of a material selected from the group consisting of Ti, TiN, Cu, Ta, TaN, W, Al and AlN, and 
wherein the first magnetic shield layer (602; magnetic shield; Fig. 6; col. 4, lines 54-63) is formed of a material selected from the group consisting of NiFe and CoFe.  

    PNG
    media_image3.png
    298
    502
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shum, Kasko and Briggs before him/her, to modify the teachings of a device using MTJ stack as taught by Shum and to include the teachings of hard mask layer made of Ta and magnetic shield layer made of NiFe as taught by Briggs since in MPEP 2141 (III) (B), it is stated that Simple substitution of one known element for another to obtain predictable results is obvious. Absent this important teaching in Shum, a person with ordinary skill in the art would be motivated to reach out to Briggs while forming a device using MTJ stack of Shum. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0190432 A1 (Shum) and further in view of US 2006/0019431 A1 (Kasko).
Regarding claim 10, Shum discloses, a device comprising: 

    PNG
    media_image4.png
    630
    752
    media_image4.png
    Greyscale

a multiplicity (since the memory device consists of huge number of individual memory components, therefore, it is understood that there will be plurality of MTJ elements) of separate patterned magnetic tunneling junction (MTJ) stacks (as annotated on Fig. 11 and a combination of layers 112/113/114/118) (Fig. 11; [0023]), 
wherein each MTJ stack is encapsulated by a configuration of four sequentially formed layers (first, second and third layers are annotated on Fig. 11 and fourth layer is inherent patterning layer) (Fig. 11; [0023] 0 [0027]), 
wherein said sequence of four layers comprises: 
a first layer (as annotated on Fig. 11) that protects each said stack from oxidation (functional description); 
a second layer (as annotated on Fig. 11) that conformally contacts said first layer and that serves as a heat sink layer (functional description); 
a third layer (as annotated on Fig. 11) that conformally contacts said second layer and serves as a magnetic shield (functional description); 
a fourth layer (inherent patterning layer) that is a hard mask layer that has been used to pattern said second and third layers (functional description); and 
Note: The above limitations are ‘functional descriptions’ of first, second, third and fourth layers. These functional descriptions do not define additional structural aspects of the claimed invention. The MTJ device of Shum is capable of performing all these various functions. Thus, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, these results are intrinsic to the claimed device. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 
an interlayer dielectric material (127; third ILD layer; Fig. 11; [0026]) filling spaces between and surrounding each said patterned MTJ stacks (as annotated on Fig. 11) (Fig. 11; [0023] 0 [0027]), and 
But Shum fails to teach explicitly, a continuous BIT line that physically contacts an exposed upper surface of each MTJ stack and exposed upper surfaces of the first, second, third and fourth layers that are respectively encapsulating each MTJ stack.  
However, in analogous art, Kasko discloses, a bit line (18; conductive line; Fig. 7; [0028]) disposed directly on the first magnetic shield layer (50; encapsulating protective material; Fig. 7; [0029]).  

    PNG
    media_image2.png
    496
    476
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shum and Kasko before him/her, to modify the teachings of a device using MTJ stack as taught by Shum and to include the teachings of using a protective layer between the MTJ stack and the conductive line as taught by Kasko since the protective layer would prevent any conductive particle contaminate the MTJ structure. Absent this important teaching in Shum, a person with ordinary skill in the art would be motivated to reach out to Kasko while forming a device using MTJ stack of Shum. 
With the teaching of a BIT line over magnetic shield that shields the MTJ from Kasko, the combination of Shum and Kasko teaches, a continuous BIT line physically contacts an exposed upper surface of each MTJ stack and exposed upper surfaces of the first, second, third and fourth layers that are respectively encapsulating each MTJ stack. This is well within the purview of a person with ordinary skill in the art to do so with the teaching of the combination of Shum and Kasko.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shum and Kasko as applied to claim 10 and further in view of US 2018/0358545 A1 (Sundar).
Regarding claim 11, Shum discloses, the device of claim 10, wherein the first layer (115a) is a layer of SiN, SiO2, AlO, AlN or MgO ([0023]) but the combination of Shum and Kasko fails to teach explicitly, the first layer is formed to a thickness between approximately 20-200A.
However, in analogous art, Sundar discloses, the first layer is formed to a thickness between approximately 20-200A ([0031]). Sundar teaches thickness of the first layer to be 10-200A which overlaps the claimed range of 20-200A. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shum, Kasko and Sundar before him/her, to modify the teachings of a device using MTJ stack as taught by Shum and to include the teachings of thickness of encapsulating layers as taught by Sundar since absent this important teaching in Shum, a person with ordinary skill in the art would be motivated to reach out to Sundar while forming a device using MTJ stack of Shum. 

Regarding claim 13, Shum discloses, the device of claim 10, wherein the interlayer dielectric material (127; third ILD layer; Fig. 11; [0026]) is SiO2 or SiN, but the combination of Shum and Kasko fails to teach explicitly, the interlayer dielectric material is formed to a thickness between approximately 20-200A.  
However, in analogous art, Sundar discloses, the interlayer dielectric material (13; second encapsulation layer; Fig. 1; [0035]) is formed to a thickness up to about 2000A ([0035]). Sundar teaches thickness of the interlayer dielectric material to be 0-2000A which overlaps the claimed range of 20-200A. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).

    PNG
    media_image5.png
    266
    582
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shum, Kasko and Sundar before him/her, to modify the teachings of a device using MTJ stack as taught by Shum and to include the teachings of thickness of encapsulating layers as taught by Sundar since absent this important teaching in Shum, a person with ordinary skill in the art would be motivated to reach out to Sundar while forming a device using MTJ stack of Shum. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shum and Kasko as applied to claim 10 and further in view of US 9,985,199 B1 (Briggs).
Regarding claim 15, the combination of Shum and Kasko fails to teach explicitly, the device of claim 10, wherein the third layer is a material having magnetic permeability chosen from NiFe or CoFe formed to a thickness between approximately 20-100A. 
However, in analogous art, Briggs discloses, the device of claim 10, wherein the third layer (602; magnetic shield; Fig. 6; col. 4, lines 54-63) is a material having magnetic permeability chosen from NiFe or CoFe formed to a thickness between approximately 20-100A (col. 4, lines 54-63). Briggs teaches thickness of the magnetic shield layer to be 1nm to 30nm (10-300A) which overlaps the claimed range of 20-200A. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).

    PNG
    media_image3.png
    298
    502
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shum, Kasko and Briggs before him/her, to modify the teachings of a device using MTJ stack as taught by Shum and to include the teachings of magnetic shield layer made of NiFe along with its thickness as taught by Briggs since in MPEP 2141 (III) (B), it is stated that Simple substitution of one known element for another to obtain predictable results is obvious. Absent this important teaching in Shum, a person with ordinary skill in the art would be motivated to reach out to Briggs while forming a device using MTJ stack of Shum. 

Allowable Subject Matter
Claims 2-6, 12, 14 and 16 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 2, the closest prior art, US 2016/0190432 A1 (Shum), in combination with US 2006/0019431 A1 (Kasko), US 9,985,199 B1 (Briggs) and US 2018/0358545 A1 (Sundar), fails to disclose, “the device of claim 1, further comprising an interlayer dielectric fill layer extending continuously from a bottom surface of the bit line to a top surface of the first encapsulation layer, the top surface of the first encapsulation layer facing the bottom surface of the bit line”, in combination with the additionally claimed features, as are claimed by the Applicant.  
	Claim 3 is also objected to due to its dependence on an objected base claim.
Regarding claim 4, the closest prior art, US 2016/0190432 A1 (Shum), in combination with US 2006/0019431 A1 (Kasko), US 9,985,199 B1 (Briggs) and US 2018/0358545 A1 (Sundar), fails to disclose, “the device of claim 1, further comprising: a second MTJ stack spaced apart from the first MTJ stack; the first encapsulation extending continuously from the first MTJ stack to the second MTJ stack, the first encapsulation layer disposed directly on sidewall surfaces of the second MTJ stack; a second heat shield layer disposed directly on the first encapsulation layer along the sidewall surfaces of the second MTJ stack; a second magnetic shield layer disposed directly on the second heat shield layer along the sidewall surfaces and directly on a top surface of the second MTJ stack; the bit line extending continuously from the first magnetic shield layer to the second magnetic shield layer, the bit line disposed directly on the second magnetic shield layer such that the second magnetic shield layer prevents the bit line from interfacing with the top surface of the second MTJ stack”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claims 5 and 6 are also objected to due to their dependence on an objected base claim.
Regarding claim 12, the closest prior art, US 2016/0190432 A1 (Shum), in combination with US 2006/0019431 A1 (Kasko), US 9,985,199 B1 (Briggs) and US 2018/0358545 A1 (Sundar), fails to disclose, “the device of claim 10, wherein the second layer is a material chosen from the group consisting of Ti, TiN, Cu, Ta, TaN, W, Al and AlN, and wherein the second layer has a thickness between approximately 20-100A”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 14, the closest prior art, US 2016/0190432 A1 (Shum), in combination with US 2006/0019431 A1 (Kasko), US 9,985,199 B1 (Briggs) and US 2018/0358545 A1 (Sundar), fails to disclose, “the device of claim 10, wherein the fourth layer is a layer of SiO2 or SiN formed to a thickness between approximately 50-300A”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 16, the closest prior art, US 2016/0190432 A1 (Shum), in combination with US 2006/0019431 A1 (Kasko), US 9,985,199 B1 (Briggs) and US 2018/0358545 A1 (Sundar), fails to disclose, “the device of claim 10, wherein the second layer is chosen to have a coefficient of thermal expansion that provides stress relief during device operation”, in combination with the additionally claimed features, as are claimed by the Applicant.  

Claims 17-20 are allowed.
The following is the examiner’s statement of reasons of allowance.
Independent claim 17 is allowable because the closest prior art, US 2016/0190432 A1 to Shum teaches, a device comprising: 

    PNG
    media_image6.png
    457
    543
    media_image6.png
    Greyscale

a first magnetic tunneling junction (MTJ) stack (as annotated on Fig. 11 and a combination of layers 112/113/114/118) (Fig. 11; [0023]); 
a first encapsulation layer (115a, as annotated on Fig. 11) disposed directly on sidewall surfaces of the first MTJ stack (Fig. 11; [0023]); 
a first heat shield layer (121a and 121b, as annotated on Fig. 11; [0027]; these are hard masks which can be used as heat shield) disposed directly on the first encapsulation layer along the sidewall surfaces of the first MTJ stack (as annotated on Fig. 11); 
a second encapsulation layer (as annotated on Fig. 11; combination of 128 and vertical portions of 126a and 126b; [0027] – [0028]) disposed directly on the first heat shield layer (121a and 121b); 
Furthermore, US Patent Pub # US 2006/0019431 A1 to Kasko teaches, a bit line (18; conductive line; Fig. 7; [0028]) disposed directly on interlayer dielectric layer (16; first insulating layer; Fig. 7; [0023]) and electrically coupled to the first MTJ stack (52; magnetic stack for an MTJ; Fig. 7; [0032]). 
	Note: Kasko teaches an upside-down configuration of the claimed invention.

    PNG
    media_image2.png
    496
    476
    media_image2.png
    Greyscale

However, neither Shum nor any cited prior art, appear to explicitly disclose, in context, an interlayer dielectric layer disposed directly on the first encapsulation layer, 
the heat shield layer and the second encapsulating layer such that the interlayer dielectric layer physically contacts the first encapsulation layer, 
the heat shield layer and the second encapsulating layer;
Specifically, the aforementioned ‘an interlayer dielectric layer disposed directly on the first encapsulation layer, the heat shield layer and the second encapsulating layer such that the interlayer dielectric layer physically contacts the first encapsulation layer, the heat shield layer and the second encapsulating layer,’ is material to the inventive concept of the application at hand to enhance the thermal stability of smaller magnetic tunneling junction devices, thus improving overall device performance.
Dependent claims 18-20 depend, directly or indirectly, on allowable independent claim 17. Therefore, claims 18-20 are also allowable.



Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2018/0182809 A1 (Liu) - Integrated circuits are provided including a plurality of magnetic random-access memory (MRAM) structures. Each of the MRAM structures includes a bottom electrode. The MRAM structures further include a magnetic tunnel junction stack (MTJ stack) overlying and in electrical communication with the bottom electrode. The MRAM structures also include a top electrode layer overlying and in electrical communication with the MTJ stack. The integrated circuit further includes a spin-on dielectric layer at least partially encapsulating the MRAM structures with the spin-on dielectric layer disposed between adjacent MRAM structures.
2. US 2017/0186943 A1 (Annunziata) - An electromagnetic memory device having a memory cell and an encapsulation layer formed over the memory cell is disclosed. The memory cell includes a magnetic tunnel junction (MTJ), and the encapsulation layer formed from a layer of hydrogenated amorphous silicon. Amorphous silicon improves the coercivity of the MTJ but by itself is conductive. Adding hydrogen to amorphous silicon passivates dangling bonds of the amorphous silicon, thereby reducing the ability of the resulting hydrogenated amorphous silicon layer to provide a parasitic current path to the MTJ. 
3. US 2015/0287910 A1 (Lu) - A multi-step etch technique for fabricating a magnetic tunnel junction (MTJ) apparatus is disclosed including forming a first conductive hard mask on a first electrode of the MTJ apparatus for etching the first electrode during a first etching step. The method also includes forming a second conductive hard mask on the first conductive hard mask for etching magnetic layers of the MTJ apparatus during a second etching step. A spacer layer is conformally deposited on sidewalls of the first conductive hard mask. The second conductive hard mask is deposited on the first conductive hard mask and aligned with the spacer layer on the sidewalls of the first conductive hard mask.
4. US 2014/0061827 A1 (Huang) - A magnetic thin film deposition is patterned and protected from oxidation during subsequent processes, such as bit line formation, by an oxidation-prevention encapsulation layer of SiN. The SiN layer is then itself protected during the processing by a metal overlayer, preferably of Ta, Al, TiN, TaN or W. A sequence of low-pressure plasma etches, using Oxygen, Cl.sub.2, BCl.sub.3 and C.sub.2H.sub.4 chemistries provide selectivity of the metal overlayer to various oxide layers and to the photo-resist hard masks used in patterning and metal layer and thereby allow the formation of bit lines while maintaining the integrity of the SiN layer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


11/30/2022